968 F.2d 92
296 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Perfecto N. VARONv.UNITED STATES VETERANS ADMINISTRATION, Appellant.
No. 89-5234.
United States Court of Appeals, District of Columbia Circuit.
July 9, 1992.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and RUTH BADER GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to govern further proceedings and the opposition thereto, it is


2
ORDERED that the district court orders granting judgment for appellees in the above-captioned cases be reversed and the cases remanded for further proceedings consistent with  Quiban v. Veterans Administration, 928 F.2d 1154 (D.C.Cir.1991) (38 U.S.C. § 107(a)'s limitation on Philippine World War II veteran eligibility for certain benefits is constitutional).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.